                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                             :      CIVIL ACTION
                                           :
      v.                                   :
                                           :
MAJOR CLARK, CAPTAIN                       :
MASICELLINO, WARDEN CYNTHIA                :
LINK, LAURA BANTA, PA. DEPT.               :
OF CORRECTIONS, PAUL, RN,                  :
RICHARD DOYLE, R. LADONNE,                 :
UNKNOWN SHIFT COMMANDER,                   :
UNKNOWN EXTRACTION TEAM and                :
UNKNOWN PSYCHIATRIST                       :      NO.18-5315

                                       ORDER

      NOW, this 5th day of August, 2019, upon consideration of the Defendants’ Motion

to Dismiss (Document No. 10) and the plaintiff’s response, it is ORDERED that the motion

is GRANTED.

      IT IS FURTHER ORDERED as follows:

      1.     All federal claims in the complaint are DISMISSED WITH PREJUDICE; and

      2.     All state law claims are DISMISSED WITHOUT PREJUDICE.




                           /s/ TIMOTHY J. SAVAGE J.




                                                      \
